Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the continuation application filed on 11/10/2020.
	Claims 1-20 are pending.

DETAILED ACTION
          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application; see 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 and similarly recited claim 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claims 11 and 17 of U.S. Patent No. 10,417,364.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claims in the application.
Dependent claims in the present application are rejected because the depend from their respective base claim and/or they contain similar subject matter as dependent claims in the patent.
narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claims in the application.
Dependent claims in the present application are rejected because the depend from their respective base claim and/or they contain similar subject matter as dependent claims in the patent.
Claim 1 and similarly recited claim 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,402,527.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claims in the application.
Dependent claims in the present application are rejected because the depend from their respective base claim and/or they contain similar subject matter as dependent claims in the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 4, “the computing server” lacks antecedent basis.
Claims 5-11 are rejected because they depend from claim 4.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Gray (US 2016/0344629)
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium (in one or more of computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) storing a configuration template (i.e., one or more of FPGA configurability, configurability of router, configuration bitstream, interconnect fabric, hardware platform, design-under-test, design model, chip design, interconnect network design, topology, network on chip (NOC) configuration, configurable bit width, configuration incorporated by EDA tool, as disclosed in the prior art), which, when accessed by a computing device (see one or more of computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307), is used by the computing device to generate a RTL (par 10, 15, 130) circuit model of a reconfigurable interconnect framework (interconnect network design, interconnect network system in SOC design, network on chip (NOC) interconnect, programmable interconnect fabric (par 1-3, 74, 120, 219, 243, 306)), the configuration template defining parameters including: 
A first number of reconfigurable stream switch output ports, each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths, the plurality of N data paths including A data outputs and B control outputs, wherein N, A, and B are non-zero integers (see fig 2-5, 10-12, 14. None of the number of  outputs  signals/ ports/ channels in the paths/ flows /links /stream / bitstream/ transmission / pipeline/ structure/ arrangement/ configuration/ topologies/ mapping/ data width/ bit width/ control width in the figures are zero.  
Data outputs are outputs paths/ ports/ outputs/ channels/ signals/ lines coupled to, i.e., flip-flops/ registers/ buffers/ cross-bar switch/ switch logic/ NOC switch fabric/ NOC interface/ configurable switches/ switching circuits for data throughput/ pipeline/ transfer/ transmission/ buffering. 
Control outputs are controls signal outputs/ paths/ ports/ channels/ signals/ lines are paths/ ports/ outputs/ channels/ signals/ lines coupled to, i.e., control logic/ control ports/ selectors/ multiplexers / NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ switch control / control circuit for control implementation.  FPGA (title) is reconfigurable / reprogrammable); and 
A second number of reconfigurable stream switch input ports, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths, the plurality of M data paths including A data inputs and B control inputs (see fig 2-5, 10-12, 14.  The input data/paths inputs  are associated  with Data paths/ ports/  channels/ signals/ lines in the figures are  (i.e., inputs signals/ ports/ channels/ signals/ lines coupled to, i.e., flip-flops/ registers/ buffers/ cross-bar switch/ switch logic/ NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ buffers for throughput/ pipeline/ transfer/ transmission/ buffering. 
Control inputs are inputs associated with paths/ ports/   channels/ signals/ lines are inputs paths/ ports/ channels/ signals/ lines coupled to, i.e., control logic/ selectors/ multiplexers / NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ switch control / control circuit for control implementation. FPGA (title) is reconfigurable / reprogrammable).
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (database/memory in one or more of computer, host, server, CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 27, 307) circuitry.
(Claim 4) wherein the computing server (computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) combines the user-edited configuration (designer configure/specify, designer choice/tradeoff, client input, designer instantiates NOC, designer control, designer elect/implement SOC memory, designer configure (par 111-112, 120, 125, 129, 135, 201, 268)) template with a plurality of modules from a logic block (IP) library (abstract, par 248, 284, 285, 289, 290, 307)) to produce the RTL circuit model.
(Claim 5) IC fabrication machinery (par 9, 27, 248) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (abstract, par 50, 62, 67-68, 204, 205, 211-214, 217, 222, 225, 232, 234-235, 253, 263, 276, 278, 282-283, 307) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
(Claim 7) wherein the accelerator framework is a kernel (par 235) accelerator framework.
(Claim 8) wherein the accelerator framework is a pre-processing (in terms of one or more of repeat process, preserves, previously allocated, prior configuration (par 139-140, 147, 151, 218)) accelerator framework.
 (Claim 11) wherein the RTL circuit model is a model of a SOC (abstract, par 2, 8, 12, 51) including the reconfigurable interconnect framework model.

(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction (i.e., see one or more of abstract, par 13-14, 45-46, 53, 82-83, 87-88, 285-286) of each communication path.
Claims 14-20 recite similar subject matter and are rejected for the same reason.

Claims 1-6, 8-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Fleming (US 2018/0189063)
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium (par 248, 252, 346, 362-369) storing a configuration template, which, when accessed by a computing device (par 248, 252, 346, 362-369), is used by the computing device to generate a RTL circuit model (par 131) of a reconfigurable interconnect framework, the configuration (configuration/mapping architecture/design/topology in the prior art) template defining parameters including: 
A first number of reconfigurable stream switch output ports, each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths, the plurality of N data paths including A data outputs and B control outputs, wherein N, A, and B are non-zero integers (see one or more of fig 1-4, 6-9, 9-11, 13, 22-23, 25-26, 28-32. The interconnect fabric in the figures are reconfigurable/ reprogrammable as disclosed in the prior art. None of the number of outputs signals/ ports/ channels in the paths/ flows /links /stream / bitstream/ transmission / pipeline/ structure/ arrangement/ configuration/ topologies/ mapping/ data width/ bit width, control width in the figures are zero.
Input data paths/ ports/ inputs/ channels/ signals/ lines are data inputs signals/ ports/ channels/ signals/ lines coupled to, i.e., process elements (PEs)/ flip-flops/ cores, registers/ buffers/ cross-bar switch/ switch logic/ NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ data paths/buffers for throughput/ pipeline/ transfer/ transmission/ buffering implementation.

Control inputs are inputs paths/ ports/ inputs/ outputs/ channels/ signals/ lines are paths/ ports/ channels/ signals/ lines coupled to, i.e., control logic/ control ports/ control channels/ selectors/ multiplexers / NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ switch control / control circuit control path network, for control implementation
); and 
A second number of reconfigurable stream switch input ports, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths, the plurality of M data paths including A data inputs and B control inputs (see one or more of fig 1-4, 6-9, 9-11, 13, 22-23, 25-26, 28-32. The interconnect fabric in the figures are reconfigurable/ reprogrammable as disclosed in the prior art.
Data inputs are paths/ ports/ inputs/ channels/ signals/ lines coupled to, i.e., process elements (PEs)/ flip-flops/ cores, registers/ buffers/ cross-bar switch/ switch logic/ NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ data paths for throughput/ pipeline/ transfer/ transmission/ buffering implementation.
Control inputs are paths/ ports/ inputs/ outputs/ channels/ signals coupled to, i.e., control logic/ control ports/ control channels/ selectors/ multiplexers / NOC switch fabric/ NOC interface/ configurable switches/ switching circuits/ switch control / control circuit control path network, for control implementation) 
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (data base in computer, server, work station, storage medium (par 248, 252, 346, 362-369)) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 50-55, 138) circuitry.
(Claim 4) wherein the computing server (par 346, 365) combines the user-edited configuration (par 84, 98, 131, 178) template with a plurality of modules from a logic block (IP) library (par 346, 365) to produce the RTL circuit model.
(Claim 5) IC fabrication machinery (par 86, 98, 365-366) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.

 (Claim 8) wherein the accelerator framework is a pre-processing (i.e., previous processor design, preserving model, compiled data flow graphs, compiled program (par 71-73, 75), previous architecture (par 94), preserver logical view (par 131), pre-determine reference (par 194), existing configuration infrastructure (par 185), previous data flow (par 241), preserve old values par (272), existing model (par 232)) accelerator framework.
(Claim 9) wherein the accelerator framework is a neural accelerator (par 78) framework.
 (Claim 11) wherein the RTL circuit model is a model of a SOC (one or more of par 65, 93, 171, 326, 337, 339, 342, 347, 361) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (see one or more of fig 1-4, 6-9, 9-11, 13, 22-23, 25-26, 28-32)
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction of each communication path (par 77).
Claims 14-16, and 18-20 recite similar subject matter and are rejected for the same reason.

Claims 1-6, 8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Baxter (US 2005/0268070)
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium storing a configuration template, which, when accessed by a computing device (par 8, 13-15, 18, 136, 138), is used by the computing device to generate a RTL (par 68-72) circuit model of a reconfigurable interconnect framework, the configuration template defining parameters including: 
see one or more of fig  1-5, 7-13, 16-17, one or more of crossbar , interconnect matrix  reconfiguration elements are for mapping/configuring/ interconnecting/ virtual connecting of data/control  paths/ signal/ outputs/ ports/ wires/ lines/I-Os/ channels / ports, the figures show that none of the none of the numbers of output data, data ports, data set, outputs, control output, , reconfigurable outputs, data path outputs, channel outputs, bit-width outputs, control line width outputs, outputs of  control signals/ports, control I/O output,  are zero); and 
A second number of reconfigurable (see reconfigurable in title, fig 1-3, 5, 7, 12, 17) stream switch input ports, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths, the plurality of M data paths including A data inputs and B control inputs (see one or more of fig  1-5, 7-13, 16-17, one or more of crossbar , interconnect matrix  reconfiguration elements are for mapping/configuring/ interconnecting/ virtual connecting of  inputs associated with data/control  paths/ signal/ inputs/ outputs/ ports/ wires/ lines/I-Os/ channels / ports for throughput/ pipeline/ transfer/ transmission/ buffering implementation.
).
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (data base in computer, CAD/EDA tools (par 8, 13-15, 18, 136, 138)) and/or database, memory, library in par 75, 121, 138, 156) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 14, 82) circuitry.
(Claim 4) wherein the computing server combines the user-edited configuration template with a plurality of modules from a logic block (IP) library to produce the RTL circuit model (par 26, 138, 157-158)
(Claim 5) IC fabrication machinery (par 6, 80, 135) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.

 (Claim 8) wherein the accelerator framework is a pre-processing (optimized interconnection scheme (par 10), existing processors (par 21), using individually optimized hardware (par 156)) accelerator framework.
 (Claim 10) wherein the accelerator framework is a convolutional (par 63, 67, 89) accelerator framework.
(Claim 11) wherein the RTL circuit model is a model of a SOC (par 11) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (see one or more of fig 1-5, 7-13, 16-17)
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction of each communication path (see fig 1-2, 4-11, 13-16) arrows indicate communication flows/ path/ pipeline/ transmission and communication directions)
Claims 14-16 and 18-20 recite similar subject matter and are rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851